Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 20, 2016

The Court of Appeals hereby passes the following order:

A17A0758. LORENZO FOREHAND v. THE STATE.

       Lorenzo Forehand was convicted of robbery, resisting an officer, false
imprisonment, and attempted escape, and those convictions were affirmed on direct
appeal. See Forehand v. State, 270 Ga. App. 365 (606 SE2d 589) (2004). In 2015,
Forehand filed an extraordinary motion for new trial based on newly discovered
evidence. The trial court denied Forehand’s motion on October 24, 2016.1 Forehand
thereafter filed a timely notice of appeal. We, however, lack jurisdiction.
       Under OCGA § 5-6-35 (a) (7), appeals from the denial of an extraordinary
motion for new trial must comply with the discretionary appeal procedure. Balkcom
v. State, 227 Ga. App. 327, 329 (489 SE2d 129) (1997). Forehand’s failure to comply
with the discretionary appeal procedure deprives us of jurisdiction over this appeal,
which is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          12/20/2016
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.



      1
         Although the trial court’s order purports to dismiss Forehand’s motion for
extraordinary new trial, it operates as a denial rather than a dismissal because the trial
court considered and rejected Forehand’s claims on the merits. In any event, a trial
court’s order dismissing an extraordinary motion for new trial must also be appealed
via the discretionary application process. See Davis v. State, 182 Ga. App. 736 (356
SE2d 762) (1987).